Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on May 11, 2020.
Claims 1-15 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017219880, filed on November 15, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Objections
The claims are objected to because it contains multiple idiomatic errors, for example, however not an all-encompassing list:
“transmits the generated route and an instruction for directing to the determined direction in which the first carrier is to face, to the first carrier” of Claim 2 could be better written as “transmits, to the first carrier, the generated route and an instruction for directing to the determined direction in which the first carrier is to face” for increased clarity.
“transmits an instruction for directing to the determined direction in which the second carrier is to face, to the second carrier,” of Claim 2 could be better written as “transmits, to the second carrier, an instruction for directing to the determined direction in which the second carrier is to face, to the second carrier” for increased clarity.
The way the claims are written, it is not always clear what it meant and not always proper English. Substitute contents of the claims with all of the mentioned and not mentioned minor idiomatic errors resolved are required. See 37 CFR 1.52(a) and (b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are:
“control unit” of claims 1, 3-7, 10-13, and 15
“display unit” of claims 8-11, and 13
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder(s) “control unit and display unit” combined with functional languages “stores, determines, transmits, acquire, or generates”. without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  112, sixth paragraph limitation:
No structure for “control unit” can be easily ascertained from the specification. There is mention in page 5 although this does not provide enough structure for a definition. 
In this Office action, “control unit” is being interpreted as a computer that handles the control of the system.
Page 11 for “display unit.”
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The phrase, “control unit” of claims 1, 3-7, 10-13, and 15, is a phrase not adequately defined in the specifications. It seems as though the “control unit” is a computer that handles the control of the system. It would not be obvious to one of ordinary skill in the art as there is no descriptor in the specifications that explain how the “control unit” works. Since these important details about how the invention operates are not disclosed, the claim is rejected for failing to be supported by the specification, thus fails its written description requirement. As currently presented, claims 1, 3-7, 10-13, and 15 are rejected for failing to comply with their written description requirement. As such, a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lack of written description must be made. In view of the above, claims 2, 8, 9, and 14 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. See MPEP §2161.01-§2163.07(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-7, 10-13, and 15 specifically, recite the limitation “control unit,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “control unit” here. There is no structure to the phrase. As currently presented, claims 1, 3-7, 10-13, and 15 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “control unit” is a computer that handles the control of the system. In view of the above, claims 2, 8, 9, and 14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claims 3 and 4 specifically, recite the limitation “shape,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “shape” here. What defines the shape? As currently presented, claims 1, 3-7, 10-13, and 15 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “shape” is any dimension attribute. In view of the above, claims 5-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claims 1, 5, 7, 14, and 15 specifically, recite the limitation “correct,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “correct” here. How is correctness measured or quantified? As currently presented, claims 1, 5, 7, 14, and 15 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if “correct” is based off of some range of a measurement. In view of the above, claims 2-4, 6, and 8-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim 9 specifically, recites the limitation “sign,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “sign” here. Is the sign any kind of display in the area? Is there any specific information on the sign? As currently presented, claim 9 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if the “sign” is any displayed item in the area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2017134794), hereinafter Morita, in view of Muranaka (JP2013168012).
Regarding claim 1:
While Morita discloses:
A carrier system including a plurality of carriers and a control unit; (see at least [0020] and [0021])
wherein each carrier included in the plurality of carriers includes a sensor that detects an object; (see at least [0025])
Morita does not specifically state checking for the existence of other carriers, however, Muranaka teaches:
the control unit stores carrier information indicating a position of a first carrier of the plurality of carriers; (see at least [0015])
transmits an instruction to check existence of a second carrier to the first carrier when identification information and a position of the second carrier of the plurality of carriers are input; (see at least [0015])
the first carrier having received the instruction to check existence performs measurement by the sensor and transmits a result of the performed measurement to the control unit; (see at least [0015])
the control unit determines whether the input position of the second carrier is correct based on the result of measurement by the sensor received from the first carrier; (see at least [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muranaka into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include checking for the existence of other carriers as taught by Muranaka, with a motivation of creating a more robust system that can identify the existence and location of other carriers in the area. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14:
Morita discloses:
A carrier control system that controls a plurality of carriers, the system comprising; (see at least [0021])
a processor; (see at least [0021])
a storage device that is connected to the processor; (see at least [0021])
a communication device that is connected to the processor and communicates with the plurality of carriers via a network; (see at least [0012])
With respect to the remainder of claim 14, all limitations excluding the claim limitations listed above have been analyzed in view of the system of claim 1 and it has been determined that claim 14 does not teach or define any other new limitations beyond those recited in the system of claim 1 apart from the above excluded limitations, therefore, claim 14 is also rejected with the same rationale as claim 1 and the additional addressed limitations.
Regarding claim 15:
Morita discloses:
A carrier control method in a carrier system that includes a plurality of carriers and a control unit; (see at least [0021] and [0151])
With respect to the remainder of claim 15, all limitations excluding the claim limitation listed above have been analyzed in view of the system of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in the system of claim 1 apart from the above excluded limitation, therefore, claim 15 is also rejected with the same rationale as claim 1 and the additional addressed limitation.
Regarding claim 13:
Morita discloses:
a display unit; (see at least [0018])
wherein the control unit further stores map information of a space in which the plurality of carriers travel; (see at least [0020] and [0029])
specifies a position of the first carrier based on the carrier information and outputs the position to the display unit when the identification information of the first carrier is input before the identification information, the position, and a direction of the second carrier are input; (see at least [0016])
the display unit displays a map of an area including the position of the specified first carrier and the position of the specified first carrier on the map in the space in which the plurality of carriers travel, based on the map information; (see at least [0018])
Claim(s) 2-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2017134794), hereinafter Morita, in view of Muranaka (JP2013168012), and in further view of Kageyama (US20010044697).
Regarding claim 2:
Morita discloses:
the control unit further stores map information of a space in which the 57plurality of carriers travel; (see at least [0029])
generates a route having a position of the first carrier as a start point and an end point at a position where a relationship with the input position of the second carrier satisfies a predetermined condition, based on the map information; (see at least [0085])
While Morita discloses a control system for multiple robots, Morita does not specifically state control of robots based off of the behavior of other robots, however, Muranaka teaches:
wherein the carrier information includes a position and a direction of at least one of the plurality of carriers; (see at least [0015])
selects a carrier that is a carrier other than the second carrier and of which a position and a direction are included in the carrier information as the first carrier from the plurality of carriers when the identification information, the position, and a direction of the second carrier are input; (see at least [0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muranaka into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include control of robots based off of the behavior of other robots as taught by Muranaka, with a motivation of creating a more efficient system that can operate multiple robots without interfering with each other. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
While Morita discloses a control system for multiple robots, Morita does not specifically state orientation of carriers in relation to each other, however, Kageyama teaches:
determines a direction in which the second carrier and the first carrier at the end point are to face based on a relationship between the end point and the input position of the second carrier; (see at least [0009])
transmits the generated route and an instruction for directing to the determined direction in which the first carrier is to face, to the first carrier; (see at least [0009] and [0010])
transmits an instruction for directing to the determined direction in which the second carrier is to face, to the second carrier; (see at least [0009] and [0010])
the second carrier changes the direction so that the second carrier faces in the determined direction in which the second carrier is to face; (see at least [0009] and [0010])
the first carrier moves along the received route to the 58endpoint, changes the direction so that the first carrier faces in the determined direction in which the first carrier is to face, and then performs measurement by the sensor; (see at least [0009], [0010], and [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kageyama into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include orientation of carriers in relation to each other as taught by Kageyama, with a motivation of creating a more efficient system that is able to orient carriers in relation to other carriers. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
Morita discloses:
wherein the sensor is a distance sensor that measures a distance to an object; (see at least [0015])
the map information is information in which a space in which the plurality of carriers travel is divided into grid-shaped sections; (see at least [0043], [0044], and Figure 8)
the end point is a section adjacent to a section where the input second carrier is located; (see at least [0043])
each carrier stores shape information indicating a shape of each carrier; (see at least [0042] and [0057])
the first carrier compares a shape of the object measured by the sensor with the stored shape information to transmit the result to the control unit as a result of the measurement by the sensor; (see at least [0035])
Regarding claim 4:
Morita discloses:
wherein the direction in which the first carrier is to face and the direction in which the second carrier is to face are a direction in which a surface of the first carrier on which the sensor is installed and a surface of the second carrier on which the sensor is installed face to each other; (see at least [0034] and [0035])
59the first carrier compares the shape of the object measured by the sensor with a shape of the surface on which the sensor of each carrier included in the stored shape information is installed to transmit the result to the control unit as a result of the measurement by the sensor; (see at least [0034] and [0035])
Regarding claim 5:
Morita discloses:
wherein after the measurement by the sensor of the first carrier is completed, the control unit transmits a change instruction for changing a facing direction by a predetermined angle to the second carrier; (see at least [0035] and [0036])
after the change instruction is transmitted, the first carrier performs measurement by the sensor again; (see at least [0035] and [0036])
the control unit determines whether the input position and direction of the second carrier are correct based on the result of the measurement   performed before the change instruction is transmitted and the result of the measurement performed after the change instruction is transmitted; (see at least [0035] and [0036])
Regarding claim 6:
Morita discloses:
wherein before or after transmitting the change instruction, the control unit transmits a direction in which the second carrier is to face and the change instruction so that the surface of the second carrier on which the sensor is installed faces the first carrier; (see at least [0035] and [0036])
Regarding claim 8:
Morita discloses:
a display unit that displays a map of an area including the input position of the second carrier, and the input position of the second carrier on the map in the space in which the plurality of carriers travel, based on the map information; (see at least [0018])
Regarding claim 11:
Morita discloses:
wherein each carrier stores an environment map indicating a position of an object in a space in which the plurality of carriers travel; (see at least [0030])
stores a result of estimating a position of each carrier by comparing a measurement result of the sensor with the environment map; (see at least [0027] and [0034])
the control unit acquires a latest position estimated by the second carrier from the second carrier; (see at least [0034])
the display unit acquires the latest position of the second carrier from the control unit and displays the latest position on the map; (see at least [0018 and [0028])
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2017134794), hereinafter Morita, in view of Muranaka (JP2013168012), in further view of Kageyama (US20010044697), and in further view of Anderson-Sprecher et al. (US9691151), hereinafter Anderson-Sprecher.
Regarding claim 7:
While Morita discloses of a control system for multiple robots, Morita does not specifically state measuring reflection intensity, however, Anderson-Sprecher teaches:
wherein the sensor is a laser distance sensor that measures the distance to the object and a reflection intensity from the object; (see at least [Column 6, lines 23-54])
outer peripheral surfaces of each carrier include a first surface having a first reflection intensity, and a second surface including a portion having a second reflection intensity different from the first reflection intensity; (see at least [Column 6, lines 23-54])
the carrier information includes information of the reflection intensity for each outer peripheral surface of each carrier; (see at least [Column 6, lines 23-54])
the control unit transmits an instruction to change the direction in which the second carrier is facing from a direction in which the first surface faces the first carrier to a direction in which the second surface faces the first carrier after a first time of measurement by the sensor of the first carrier has been completed; (see at least [Column 6, lines 23-67] and [Column 7, lines 1-8])
determines whether the input position and direction of the second carrier are correct based on a measurement result of a reflection intensity performed before the change of the direction of the second carrier and a measurement result of a reflection intensity performed after the change; (see at least [Column 6, lines 23-67] and [Column 7, lines 1-8])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson-Sprecher into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include measuring reflection intensity as taught by Anderson-Sprecher, with a motivation of creating a more accurate system that can measure with increased precision. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2017134794), hereinafter Morita, in view of Muranaka (JP2013168012), in further view of Kageyama (US20010044697), and in further view of Chen et al, (US20120291810), hereinafter Chen.
Regarding claim 9:
While Morita discloses of a control system for multiple robots, Morita does not specifically state locating a sign within map data, however, Chen teaches:
wherein the map information includes a position of a sign that is actually displayed in the space in which the plurality of carriers travel; (see at least [0019])
the display unit displays a position and a meaning of the sign included in an area displayed by the display unit based on the map information in the space in which the plurality of carriers travel; (see at least [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include locating a sign within map data as taught by Chen, with a motivation of creating a more safer system that can recognize and understand signs in the area of travel. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP2017134794), hereinafter Morita, in view of Muranaka (JP2013168012), in further view of Kageyama (US20010044697), and in further view of Hoffman et al. (US20140350831), hereinafter Hoffman.
Regarding claim 10:
While Morita discloses of a control system for multiple robots, Morita does not specifically state shelf arrangement and information, however, Hoffman teaches:
wherein the control unit further stores shelf arrangement information indicating positions of a plurality of shelves placed in the space in which the plurality of carriers travel and identification information of each shelf; (see at least [0027])
the display unit displays a position and the identification information of the shelf included in an area displayed by the display unit in the space in which the plurality of carriers travel, based on the map information and 62the shelf arrangement information; (see at least [0022] and [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoffman into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include shelf arrangement and information as taught by Hoffman, with a motivation of creating a more robust system that is able to handle loads and identify how the shelves need to be arranged. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12:
While Morita discloses of a control system for multiple robots, Morita does not specifically state shelf arrangement and information, however, Hoffman teaches:
wherein the control unit further stores shelf arrangement information indicating positions of a plurality of shelves placed in the space in which the plurality of carriers travel; (see at least [0027])
the carrier information includes information indicating whether the first carrier is carrying any of the shelves; (see at least [0040])
when the first carrier is carrying any of the shelves, the control unit generates the route so that the first carrier does not pass under another shelf based on the shelf arrangement information and the carrier information; (see at least [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoffman into the invention of Morita to not only include a control system for multiple robots as Morita discloses but also include shelf arrangement and information as taught by Hoffman, with a motivation of creating a more robust system that is able to handle loads and identify how the shelves need to be arranged. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Lert et al. (US9771217) discloses of a warehouse storage and retrieval system including multilevel storage racks.
Nakano et al. (JP201486694) discloses of an autonomous mobile carrier.
Wang (CN206209744) discloses of a warehouse goods identification system based on mobile robot control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669           

/JESS WHITTINGTON/               Examiner, Art Unit 3669